Citation Nr: 0426959	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  97-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an ulcer.

2.  Entitlement to service connection for a right eye 
disorder.

3.  Entitlement to service connection for a bladder disorder.

4.  Entitlement to service connection for a fractured left 
mandible.

5.  Entitlement to a compensable rating for a right inguinal 
hernia.

6.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for sarcoidosis.

7.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a sinus condition.

8.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for phlebitis.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1983.  

The claims of entitlement to service connection come before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
an October 1989 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the benefits sought on appeal.  The Board notes 
that the veteran submitted a notice of disagreement in 
January 1990 with respect to the claims denied, a Statement 
of the Case was issued by the RO in June 1990, and the 
veteran submitted a document interpreted to be her 
substantive appeal in September 1990.  The RO issued a 
Supplemental Statement of the Case in April 1992, but closed 
the appeal when a response was not received.  The Board, 
however, finds that the issues of entitlement to service 
connection for a fractured left mandible, an ulcer, a right 
eye condition, and for a bladder disorder remain on appeal 
and are properly before the Board for appellate 
consideration.  See38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2003).

This matter also comes before the Board on appeal from a 
November 1996 rating decision of the same RO which continued 
the noncompensable evaluation assigned for a right inguinal 
hernia and found that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for sarcoidosis, a sinus condition, and phlebitis.

The issues of entitlement to service connection for an ulcer, 
a right eye disorder, a bladder disorder, a fractured left 
mandible, and for sarcoidosis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will contact the veteran if additional action is required on 
her part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran complains of periodic pain in the right groin 
area and the use of a protective belt, but there is no hernia 
present.

3.  The RO denied entitlement to service connection for 
sarcoidosis in a March 1992 rating decision.  The veteran was 
notified of this decision and of her appellate rights, but 
did not appeal the denial of benefits.  

4.  Evidence submitted since the time of the March 1992 
rating decision denying entitlement to service connection for 
sarcoidosis bears directly upon the issue at hand, is not 
duplicative and/or cumulative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  The RO denied entitlement to service connection for a 
sinus condition in a March 1992 rating decision.  The veteran 
was notified of this decision and of her appellate rights, 
but did not appeal the denial of benefits.

6.  Evidence submitted since the time of the March 1992 
rating decision denying entitlement to service connection for 
a sinus condition does not bear directly upon the issue at 
hand, is duplicative and/or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  The RO denied entitlement to service connection for 
phlebitis in a November 1992 rating decision.  The veteran 
was notified of this decision and of her appellate rights, 
but did not appeal the denial of benefits.

8.  Evidence submitted since the time of the November 1992 
rating decision denying entitlement to service connection for 
phlebitis does not bear directly upon the issue at hand, is 
duplicative and/or cumulative, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for a right inguinal 
hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7338 (2003).

2.  Evidence received since the RO denied entitlement to 
service connection for sarcoidosis is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The rating decision of March 1992 is final; the claim of 
entitlement to service connection for sarcoidosis is 
reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002).

4.  Evidence received since the RO denied entitlement to 
service connection for a sinus condition is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

5.  The rating decision of March 1992 is final; the claim of 
entitlement to service connection for a sinus condition is 
not reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002).

6.  Evidence received since the RO denied entitlement to 
service connection for phlebitis is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

7.  The rating decision of November 1992 is final; the claim 
of entitlement to service connection for phlebitis is not 
reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right inguinal hernia has been assigned a 
noncompensable evaluation using the rating criteria found at 
38 C.F.R. Section 4.114, Diagnostic Code 7338.  Using this 
Diagnostic Code, a 60 percent evaluation is assigned when 
there is evidence of a large recurrent hernia that is not 
readily reducible and considered inoperable; a 30 percent 
evaluation is assigned when there is a small post-operatively 
recurrent hernia or an inoperable irremediable hernia that is 
not well supported by a truss and not readily reducible; a 10 
percent evaluation is assigned when there is evidence of a 
post-operative recurrent hernia that is readily reducible and 
well supported by a truss or belt; and, a noncompensable 
evaluation is assigned when there is evidence of either a 
small reducible hernia, one without true hernia protrusion, 
or one that has not been operated on but is remediable.

The veteran requested that a compensable evaluation be 
assigned in August 1996.  Treatment records throughout the 
1990's, however, do not include any specific treatment for a 
hernia or for groin pain.  There is evidence of abdominal 
pain and back pain associated with gynecological issues, but 
no symptoms have been related to a recurrent right inguinal 
hernia.

The veteran underwent VA examination in September 1996 and 
complained of an intermittent lump in the right inguinal 
region.  Upon examination, there was no obvious hernia in the 
right inguinal area and a diagnosis of status-post right 
inguinal hernia repair was rendered.  The examiner noted in 
an addendum that there was no hernia found upon examination.

The veteran underwent VA examination for respiratory disease 
in May 2002 and status-post right inguinal hernia repair was 
noted.  The veteran did not present on two occasions in 2003 
when the RO scheduled the veteran for VA examinations.

Given the evidence as outlined above, the Board finds that 
the currently assigned noncompensable evaluation is 
appropriate.  Specifically, there is no evidence of a 
recurrent right inguinal hernia and the veteran only 
complains of periodic pain.  Absent the finding of a true 
hernia protrusion, a compensable evaluation may not be 
assigned on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that she is totally unemployable 
because of her service-connected hernia and she has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful.  The veteran has 
not required frequent periods of hospitalization for a hernia 
condition and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by periodic pain in the groin region could 
have an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation currently assigned adequately reflects 
the clinically established impairment experienced by the 
veteran and her request for a compensable evaluation is 
denied.

II.  New and Material Evidence

The veteran first sought entitlement to service connection 
for sarcoidosis and a sinus condition in 1990 and for 
phlebitis in 1992.  The RO denied the claims of entitlement 
to service connection for sarcoidosis and a sinus condition 
in a March 1992 rating decision and denied entitlement to 
service connection for phlebitis in a November 1992 rating 
decision, finding that there was no evidence of the disorders 
during service or within one year of discharge from service.  
The veteran was advised of the decisions, but did not appeal 
the denial of benefits.  As such, the March 1992 and November 
1992 rating decisions became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In August 1996, the veteran requested that her claims be 
reopened.  The Board notes that the RO in this case reopened 
the veteran's claim of entitlement to service connection for 
sarcoidosis by specifically finding in its July 2003 
Supplemental Statement of the Case that the evidence 
submitted subsequent to the March 1992 decision was both new 
and material.  The RO then addressed the merits of the 
veteran's claim and denied the benefits sought.  The Board, 
however, is required to address the issue of reopening 
despite the RO's denial of entitlement to service connection 
on the merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims submitted prior to August 
2001, such as these claims, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decisions in 1992.  It is noted at this juncture that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1992 rating 
decisions included service medical records showing a history 
of allergies and hay fever upon entry into the service in 
1980, treatment for upper respiratory infections, and 
treatment for phlebitis.  The service treatment records 
contain one reference in June 1983 to a history of allergies 
and hay fever for ten years, but no suggestion of any 
increased symptoms.  The record in 1992 also contained post-
service treatment records dated from 1989 to 1992 reflecting 
treatment for upper respiratory complaints and a diagnosis of 
sarcoidosis.  There was no evidence of post-service treatment 
for phlebitis and only references to a history of asthma in 
the treatment notes surrounding the veteran's treatment for 
sarcoidosis.

Since the 1992 rating decisions, private treatment records 
have been obtained reflecting treatment for upper respiratory 
complaints associated with sarcoidosis, VA treatment records 
showing treatment for sarcoidosis and a history as provided 
by the veteran in March 1990 of asthma during service that 
subsided upon moving to Kentucky in 1983 and returned upon 
moving to New York in 1987.  There is no evidence of 
treatment for a sinus condition or phlebitis following 
discharge from service.

The veteran underwent VA examination in September 1996 and 
complained of periodic headaches, blurred vision and right-
sided face swelling.  Her sinus examination was normal and 
the examiner diagnosed possible chronic sinusitis.  The 
veteran also complained of recurrent calf pain since being 
diagnosed with phlebitis in 1982 and intermittent palpations 
that had increased in frequency.  X-rays of the veteran's 
lungs showed bilateral infiltrates and upon examination the 
veteran had bilateral calf tenderness.  The examiner 
diagnosed bronchial asthma, sarcoidosis and noted a history 
of phlebitis.

The veteran testified before an RO hearing officer in April 
1997 that she had almost continuous complaints of shortness 
of breath and chest pain during service, that her hay fever 
was "normal" before her service in Korea but that it 
increased in severity while serving, and that the pain in her 
legs that she associated with phlebitis had never really 
subsided since it developed during service.  The veteran 
testified that he had declined surgery for a polyp in her 
nasal cavity that was found during service and that most of 
her treatment after service was for sarcoidosis.

In November 1998, the veteran's VA primary care physician 
reported that she had reviewed the veteran's service medical 
records and believed that it was possible that the symptoms 
experienced by the veteran during her period of active 
service were related to the sarcoidosis that was diagnosed in 
1990.  In May 2001, the veteran's VA treating pulmonologist 
stated that it was very likely that the symptoms experienced 
during service were actually the first manifestations of 
pulmonary sarcoidosis; this medical professional also related 
having reviewed the veteran's service medical records and 
subsequent treatment records.

In May 2002, the veteran underwent VA examination and the 
examiner reported having reviewed service medical records.  
This physician stated that the two in-service episodes of 
short-lived transient upper respiratory infections were not 
characteristic of sarcoidosis which is a chronic, systemic 
disease and presents as persistent complaints lasting weeks 
to months in duration.

Given the evidence as outlined above, the Board agrees with 
the RO and finds that the evidence submitted since the March 
1992 rating decision is both new and material with respect to 
the claim of entitlement to service connection for 
sarcoidosis as it was not previously before agency decision-
makers and the medical opinions speak directly to the issue 
of whether the currently diagnosed sarcoidosis began during 
service.  Thus, the newly submitted evidence is deemed to be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, the claim of 
entitlement to service connection for sarcoidosis is 
reopened.  The underlying claim, however, must be further 
developed and considered by the RO.  As such, the claim of 
entitlement to service connection for sarcoidosis is 
addressed in the remand portion of this decision below.

As for the evidence submitted with respect to the issue of 
entitlement to service connection for a sinus condition since 
the last final denial of benefits in March 1992, the Board 
finds that it is new as it was not before agency decision-
makers, but it is not material because it does not tend to 
show in any way that the sinus condition that existed prior 
to the veteran's period of active service increased in 
severity during service or as a consequence of service.  The 
veteran's assertions, standing on their own, are insufficient 
to establish that there was an increase in disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Additionally, the veteran's statements without any additional 
medical evidence to support them are insufficient to reopen 
the previously denied claim.  Consequently, the claim of 
entitlement to service connection for a sinus condition is 
not reopened and remains denied.

The evidence submitted with respect to the claim of 
entitlement to service connection for phlebitis is new in 
that it was not previously before agency decision-makers, 
but, like the evidence submitted regarding a sinus condition, 
it is not material.  Specifically, there is no question that 
the veteran was treated for phlebitis during service; 
however, since that time she has not required any treatment 
whatsoever for lower extremity phlebitis.  There have been no 
findings upon examination of current phlebitis.  Accordingly, 
the veteran's assertion that she has had continuous symptoms 
since service is not supported by the medical evidence and is 
insufficient upon which to reopen the previously denied 
claim.  Consequently, the claim of entitlement to service 
connection for phlebitis is not reopened and remains denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in November 1996, long before 
the VCAA was enacted, and the VCAA notice was first given to 
the veteran in March 2003.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2003 and again in July 2003.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that she was clearly notified of the evidence 
necessary to substantiate her claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an 
inservice injury or disease and that service-connected 
disability had increased in severity since last rated, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini I and again 
in Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording her physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in April 1997 and specifically withdrew her request 
for a Board hearing in 2003.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  The Board 
notes that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Thus, the veteran's failure to report for the most recently 
scheduled VA examinations is not a failure on VA's part to 
assist the veteran.



ORDER

A compensable evaluation for a right inguinal hernia is 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for sarcoidosis is 
reopened.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a sinus 
condition is not reopened and remains denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for phlebitis is 
not reopened and remains denied.


REMAND

As noted above, the veteran first sought entitlement to 
service connection for an ulcer condition, a right eye 
disorder, a bladder disorder, and for a fractured left 
mandible in 1989.  These claims were denied in 1990, but 
remained opened due to a procedural error in not interpreting 
the veteran's September 1990 statement as her substantive 
appeal.  

In November 2000, during the course of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100 to 5107 (West 2002)) (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA redefined the obligations 
of VA with respect to its duty to notify a claimant of her 
rights and responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of her own responsibilities with respect to gathering 
evidence, but of VA's responsibilities in obtaining specific 
evidence on behalf of a claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

A review of the record shows that the veteran was at no time 
advised of the change in the law or of her rights and 
responsibilities under the VCAA with respect to the issues on 
appeal since 1990.  As such, the Board finds that the veteran 
has not been provided sufficient notice of her rights and 
responsibilities under the VCAA.  Unfortunately, the Board 
does not have the authority to cure the procedural defect 
presented in this case.  See Disabled  American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, this matter must be remanded to the RO 
so that proper notice may be given to the veteran and any 
additional development deemed necessary to assist the veteran 
in substantiating her claim may be performed.  

A review of the record reveals that should the RO be unable 
to grant the benefits sought on appeal based upon its review 
of the record, additional development of the medical record 
will be required in order to comply with the duty to assist 
as set forth in the VCAA.  Specifically, a medical 
examination, to include an opinion based on a review of the 
entire record, will be needed to determine if it is at least 
as likely as not that any currently diagnosed bladder 
disorder and/or right eye disorder had its origin during 
service as there is evidence of treatment for bladder and eye 
complaints in the service medical records.

Additionally, the record reflects that the veteran presented 
for treatment for chest pain, shortness of breath and various 
other symptoms associated with sarcoidosis well over ten 
times during her period of active service.  Her two treating 
physicians have stated that it was likely that the in-service 
symptoms were the first manifestations of her currently 
diagnosed sarcoidosis.  A VA examiner stated in May 2002, 
however, that the "2 episodes of short lived, transient, 
upper respiratory infections in service" were not 
characteristic of sarcoidosis.  Because it is apparent that 
the VA examiner did not review all of the service medical 
records and based his opinion only a portion of the record, 
this claim must also be remanded for further development of 
the medical record.

The veteran is hereby notified that it is her responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is remanded for the following action:

1.  As the veteran has not received any 
notice letter pursuant to the VCAA with 
respect to her claims of entitlement to 
service connection for an ulcer, a right 
eye disorder, a bladder disorder, and a 
fractured left mandible, the RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§  5102, 5103, and 5103A.  

2.  After receipt of any additional 
records identified by the veteran, the RO 
should schedule the veteran for an 
examination to determine if she has a 
current bladder disorder.  The examiner 
should be requested to review the entire 
claims folder, including the service 
medical records.  If a bladder disability 
is diagnosed, the examiner should be 
requested to state whether the diagnosed 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
to have been incurred during the 
veteran's period of active service.  The 
examiner should be requested to 
specifically comment on the veteran's 
complaints during service of difficulty 
urinating and her history of urinary 
tract infections.  All opinions expressed 
must be supported by complete rationale.


3.  After receipt of any additional 
records identified by the veteran, the RO 
should schedule the veteran for an 
examination to determine if she has a 
current right eye disability.  The 
examiner should be requested to review 
the entire claims folder, including the 
service medical records.  If any eye 
disability is diagnosed, the examiner 
should be requested to state whether the 
diagnosed disability is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) to have been 
incurred during the veteran's period of 
active service.  The examiner should be 
requested to specifically comment on the 
veteran's complaints during service of 
occasional blurred vision and the 
diagnoses of conjunctivitis and 
immitropia.  All opinions expressed must 
be supported by complete rationale.

4.  The veteran's claims folder should 
also be sent to a pulmonary specialist to 
determine if the currently diagnosed 
sarcoidosis had its origin during 
service.  The examiner should be 
specifically requested to comment on the 
numerous complaints made during service 
and the extended periods of treatment for 
upper respiratory infections during 
service as well as the opinions of the 
veteran's treating VA physicians that the 
symptoms during service were likely to be 
the first manifestations of sarcoidosis.  
The examiner should then state whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the currently diagnosed sarcoidosis 
had its origin during the veteran's 
period of service.  All opinions 
expressed must be supported by complete 
rationale.  Should the examiner determine 
that a physical examination is required, 
the RO should schedule such an 
examination.

5.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development if necessary.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument she desires 
to have considered in connection with her current appeal.  No 
action is required of the veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



